                                                                             iV1EfV10 ENDORSED
      LAW OFFICE OF SARAH                                                 KUNSTLER
      315 FLATBUSH AVENUE #·103 • BROOKLYN. NEW YORK 11217
      (718) 783-3682 • FAX (347) 402-2014 • KUNSTLERLAW.NET



                                                                             December 10, 2019

BYECF                                                                             USDC SONY                 . - -- '
Hon. Andrew L. Carter Jr.                                                         DOCUMENT
Thurgood Marshall                                                                 ELECTRONICALLY FILED
United States Courthouse                                                          DOC#:----=-----
                                                                                  DATE FILED: \ '2. _ \\-\C\
40 Foley Square
New York, NY 10007


                                          Re:        United States v. Adalgisa Montilla
                                                     19 Cr. 493 (ALC)

Dear Judge Carter:

        I write in furtherance of my December 5, 2019 request on behalf of my client,
Adalgisa Montilla, to respectfully request a 60-day adjournment of the status conference
scheduled for Thursday, December 12, 2019, so that the parties can continue their
negotiations for a disposition. The government has no objection to this request. In my
December 5th letter, I neglected to include that the parties agree to an exclusion of time
in the interests of justice from all calculations under the Speedy Trial Act, pursuant to 18
U.S.C. § 3161 (h)(7)(A) for the proposed 60-day adjournment period.
       Thank you for your kind consideration of this request.


                                                     Respectfully,




                                                     Sarah Kunstler
                                                     Attorney for Adalgisa Montilla

                                                 A.~'r\·,c..~-..~-("\ ~~°'"''\~. S'.\c..~'-JS
CC:    AUSA Ryan Finkel
                                                Q..~~~Q..~~..._,~ °'-~iJ\;l~'("\~'\;;;,;;:,               2..- \'l. -'2.(:)
                                                0...' \ \I::), ,,,.._             ~


                                                           a~~~~~)7(i;_~
                                                             • '-J'-J   c.. -~-     \\               '\    ~ ~




                                                                                                          \2.. -\P-\ci
